Title: To Benjamin Franklin from Griffith Jones, 6 October 1763
From: Jones, Griffith
To: Franklin, Benjamin


Sir
Bolt Court Fleet StreetLondon, October 6, 1763
Though I presume Mr. Cumming’s Letter, which you receive at the same time with this, informs you of the Motive which induced the Friends of the Bearer to send him to Philadelphia; yet as being the Father of the Boy, I thought it necessary for your Satisfaction, briefly to relate to you my Reasons for taking this Step; and likewise to give you some Account of the Abilities of the Lad. He has from his Infancy been brought up in the Principles and Practice of Religion; but having had from the very Beginning of his Apprenticeship too much Liberty to go out after the Business of the Day was over (an Indulgence of a very pernicious Nature for Youth in this vice-abounding Metropolis) he began to contract an Acquaintance with Boys of the like Age and Situation with himself, and to go with them to Places of Entertainment; which I luckily heard of, just at the Commencement of their Connexion; and fearing that he might run into Irregularities and Extravagancies not suitable to his Age and Station, I consulted Mr. Cumming, with whose Friendship I am honoured, who advised the sending him abroad, and pointed out the Method I have been so free as to take of assigning him over to you for the Remainder of his Time. To this his Master, who is my particular Friend, at my Request, consented: And I should think myself extremely happy, if you, Sir, a Gentleman, of whom Mr. Cumming has given the most amiable Character, and which is confirmed by the universal Voice, will be so good as to accept him; and I hope he will prove an useful, diligent, and faithful Servant to you. As to his Abilities; he is now capable of earning his Bread, having serving two Years of his Time, and can work well. He has learnt Latin and a little Greek; can speak French fluently, and translate it as well as most of his Years. His Behaviour so far as I have ever seen or heard is orderly and obliging. But as Boys of his Age have seldom Resolution to withstand Temptation, I should esteem it as a great Favour, if you would give Instructions to the Person whom you shall think proper to place him under, that he may [be] kept closely to work, and not suffer’d to ramble out after the Hours of Business; but employ himself at Leisure Times in improving himself in French, Latin, &c. The Assignment is made according to the Custom of London, but if you think it not obligatory in Philadelphia, you are at Liberty to bind him in what Manner you think proper. Not to trespass longer on your Time or Patience; permit me to conclude with assuring you, that if I can transact any Kind of Business for you here, I shall think myself highly honoured by receiving your Commands, and am with the most profound Respect, Sir Your most Obedient Humble Servant
G. Jones
 Addressed: To / Dr Benjam Franklin, / Philadelphia
Endorsed: Mr Cumming and Griffith Jones
